



Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of August 10, 2005,
between Mines Management, Inc, an Idaho corporation (the “Company”), and James
H. Moore (“Executive”), residing at 13924 E. Arrowleaf Lane, Spokane, WA 99206
and is effective as of April 1, 2005 (the “Effective Date”).

W I T N E S S E T H   T H A T:

WHEREAS, the Company desires to hire Executive as the Chief Financial Officer
and Treasurer for the Company upon and subject to the terms herein provided; and

WHEREAS, Executive has represented that he has the requisite experience and
competence to perform and supervise financial, accounting, and administrative
services for the Company; and

WHEREAS, Executive is willing to agree to be employed by the Company for the
period and upon and subject to the terms herein provided;

NOW, THEREFORE, in consideration of the premises, the parties hereto covenant
and agree as follows:

Section 1.  Term of Employment; Compensation.  The Company agrees to employ
James H. Moore from the Effective Date, in the full time capacity of Chief
Financial Officer and Treasurer of the Company, with the responsibilities
normally associated with such position, and employment shall continue until
terminated as hereafter provided.  The Company will pay Executive for his
services at an annual rate of one hundred thousand twenty dollars ($120,000),
payable in arrears, in equal installments, in accordance with standard Company
practice, but in any event not less often than monthly, subject only to such
payroll and withholding deductions as are required by law.  Executive’s
performance will be evaluated annually.  Executive shall also be entitled to
participate in all employee benefit plans of the Company on the same terms and
conditions as other employees similarly situated, subject to the Company’s
right, in any event, to modify or terminate such plans.  The Company shall pay
Executive’s individual medical and dental insurance premiums and shall provide
paid monthly parking.  In addition, Executive shall be eligible to receive such
stock options as may be recommended by the Compensation Committee of the Board
of Directors (the “Board”) and approved by the Board.

Section 2.  Office and Duties.  Executive shall have the usual duties of a
corporate officer and shall have responsibility to provide financial and
accounting services, to supervise the finance and administrative functions for
the Company, to participate in the management and direction of the Company’s
financial and business operation and shall perform such specific other tasks
consistent with Executive’s position as a member of  senior management, as may
from time to time be assigned to Executive by the Chief Executive Officer of the
Company.  Executive’s primary duties initially will focus on Securities and
Exchange Commission (“SEC”) reporting and compliance, establishment and
oversight of corporate governance programs as mandated by the Sarbanes-Oxley Act
of 2002, as amended, and the SEC rules and regulations relating thereto,
treasury function, asset management and preservation, and capital financing..
 Executive shall devote substantially all of his business time, labor, skill,
undivided attention, and best ability to the performance of his duties hereunder
in a manner that will faithfully and diligently further the business and
interests of the Company on a full time basis.  Executive shall not directly or
indirectly pursue any other business activity, without the





--------------------------------------------------------------------------------





Company’s prior written consent.  Executive agrees that he will travel to
whatever extent is reasonably necessary in the conduct of the Company’s
business.

Section 3.  Expenses.  Executive shall be entitled to reimbursement for expenses
incurred by him in connection with the performance of his duties hereunder upon
receipt of vouchers therefor in accordance with such procedures as the Company
has heretofore or may hereafter establish.

Section 4.  Vacation During Employment.  Executive shall be entitled to such
reasonable vacations as may be allowed by the Company in accordance with general
practices established or to be established, but in any event not less than
fifteen (15) days of vacation during each twelve(12) month period plus usual
statutory and other public holidays, the timing of such vacation to be mutually
agreed upon between Executive and the Company.  The Company recommends that all
employees take vacation, but if duties of Executive prevent him from taking said
vacation, Executive shall be paid for any unused vacation at the end of each
year. Unused vacation time will not be accrued and carried from year to year.

Section 5.  Additional Benefits.  Nothing herein contained shall preclude
Executive, to the extent he is otherwise eligible, from participation in all
group insurance programs or other fringe benefit plans that the Company may
hereafter in its sole and absolute discretion make available generally to its
employees.

Section 6.  Termination of Employment.  Notwithstanding any other provision of
this Agreement, Executive’s employment may be terminated:

(a)

At any time, without cause, by the Chief Executive Officer of the Company.  In
the event the Executive’s employment is so terminated, or is deemed to have been
so terminated pursuant to Section 6(e), any stock options granted but not vested
shall vest immediately.  In addition, following any such termination or deemed
termination without cause, the Company shall provide health benefits
substantially similar to those provided by the Company prior to termination for
a period of twenty-four (24) months following the date of termination.

(b)

By the Company upon thirty (30) days’ notice to Executive if he should be
prevented by illness, accident, or other disability (mental or physical) from
discharging his duties hereunder for one or more periods totaling three (3)
months during any consecutive twelve (12) month period.  Executive’s stock
options shall vest immediately and shall be exercisable by Executive in
accordance with the terms of applicable Company stock option plan.

(c)

In the event of Executive’s death during the term of his employment, the
Company’s obligation to pay further compensation hereunder shall cease
forthwith, except that Executive’s legal representative shall be entitled to
receive his fixed compensation for the period of three (3) months after the
month in which Executive’s death shall have occurred.  Executive’s stock options
shall vest immediately and shall be exercisable by Executive’s heirs, trust,
executors, administrators or personal representatives in accordance with the
terms of the applicable Company stock option plan.

(d)

By the Company, at any time for Cause, as defined herein.  In the event of
termination for Cause Executive shall not be entitled to receive any salary or
benefits from and





--------------------------------------------------------------------------------





after the date of termination for Cause.  Any monies owed by the Company to
Executive up to the date of termination for Cause shall be paid to Executive.

For purposes of this Agreement, the term “Cause” shall mean termination by the
Company of Executive due to:  (i) engaging in illegal conduct, including but not
limited to fraud or embezzlement; (ii) being convicted of a felony; (iii)
engaging in substance abuse which impairs Executive’s ability to perform the
duties and obligations of his employment or causes harm to the reputation of the
Company; (iv) the willful breach of Executive’s duties to the Company: or (v)
engaging in conduct which in the sole opinion of management of the Company is
deemed to be detrimental to the Company.

(e)

In the event of a Change of Control, as defined below, Executive’s employment
shall be deemed to have been terminated without cause and the Company shall be
obligated to pay the Executive a lump sum amount equal to twenty four (24)
months of Executive’s then-current salary, within ten (10) days of such
termination.

(f)

As used in this Agreement, “Change in Control” shall mean an Ownership Change
Event. An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company:  (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
shareholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company or a series
of related Ownership Change Events (collectively, a “Transaction”) wherein the
shareholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction involving the sale, exchange, or
transfer of all or substantially all of the assets of the Company, the
corporation or other business entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be.  For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities.  The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.  Notwithstanding the
preceding sentence, a Change in Control shall not include a distribution or
transaction in which the voting stock of the Company or a Parent or Subsidiary
is distributed to the shareholders of a Parent of such entity.  Any change in
ownership resulting from an underwritten public offering of the Common Stock or
the stock of any Parent or Subsidiary shall not be deemed a change in control
for any purpose hereunder.

Section 7.  Proprietary Information.  Executive hereby grants to the Company all
right, title, and interest in and to any information concerning discoveries;
methods; business plans and practices; enterprises; explorations; mining
information; plant design, location, or operation; or any other information
affecting the business operations of the Company and any invention, discovery,
or improvement conceived or reduced to practice in connection with the services
performed hereunder





--------------------------------------------------------------------------------





(“Proprietary Information”).  Executive will keep signed, witnessed, and dated
written records of all such inventions, discoveries, or improvements; will
furnish the Company promptly with complete information in respect thereof, and
will do all things necessary to protect the interests of the Company therein.

Section 8.  Confidentiality.  Executive shall not, either during the period of
his employment with the Company or for a period of two years thereafter, reveal
or disclose to any person outside the Company or use for his own benefit,
without the Company’s specific written authorization, whether by private
communication or by public address or publication or otherwise, any information
not already lawfully available to the public concerning any Proprietary
Information, whether or not supplied by the Company, and whether or not made,
developed, and/or conceived by Executive or by others in the employ of the
Company.  All originals and copies of any of the foregoing, relating to the
business of the Company, however and whenever produced, shall be the sole
property of the Company, not to be removed from the premises or custody of the
Company without in each instance first obtaining written consent or
authorization of the Company.  Upon the termination of Executive’s employment in
any manner or for any reason, Executive shall promptly surrender to the Company
all copies of any of the foregoing, together with any other documents,
materials, data, information, and equipment belonging to or relating to the
Company’s business and in his possession, custody, or control, and Executive
shall not thereafter retain or deliver to any other person, any of the foregoing
or any summary or memorandum thereof.

Section 9.  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been given when delivered or three (3) days
after mailing if mailed by first-class, registered, or certified mail, postage
prepaid, addressed (a) if to Executive, James H. Moore, 13924 E. Arrowleaf Lane,
Spokane, WA 99206, and (b) if to the Company, Glenn Dobbs, President, Mines
Management, Inc. 905 W. Riverside Ave. Suite 311, Spokane, WA 99201, or to such
other person(s) or address(es) as the Company shall have furnished to Employee
in writing.

Section 10.  Assignability.  If the Company shall be merged with, or
consolidated into, any other corporation, or in the event that it shall sell and
transfer substantially all of its assets to another corporation, the terms of
this Agreement shall inure to the benefit of, and be assumed by, the corporation
resulting from such merger or consolidation, or to which the Company’s assets
shall be sold and transferred.  This Agreement shall not be assignable by
Executive, but it shall be binding upon and to the extent provided in Section 6
shall inure to the benefit of, his heirs, executors, administrators, and legal
representatives.

Section 11.  Entire Agreement.  This Agreement contains the entire agreement
between the Company and Executive with respect to the subject matter thereof and
there have been no oral or other agreements of any kind whatsoever as a
condition precedent or inducement to the signing of this Agreement or otherwise
concerning this Agreement or the subject matter hereof.

Section 12.  Expenses.  Each party shall pay its own expenses incident to the
performance or enforcement of this Agreement, including all fees and expenses of
its counsel for all activities of such counsel undertaken pursuant to this
Agreement, except as otherwise herein specifically provided.

Section 13.  Equitable Relief.  Executive recognizes and agrees that the
Company’s remedy at law for any breach of the provisions of Sections 7 or 8
hereof would be inadequate, and he agrees that for breach of such provisions,
the Company shall, in addition to such other remedies as may be available to it
at law or in equity or as provided in this Agreement, be entitled to injunctive
relief and





--------------------------------------------------------------------------------





to enforce its rights by an action for specific performance to the extent
permitted by law.  If Executive engages in any activities prohibited by this
Agreement, he agrees to pay over to the Company all compensation, remunerations,
or moneys or property of any sort received in connection with such activities;
such payment shall not impair any rights or remedies of the Company or
obligations or liabilities of Executive that such parties may have under this
Agreement or applicable law.

Section 14.  Waivers and Further Agreements.  Any waiver of any terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof, unless it, by its own terms, explicitly provides
to the contrary, shall be construed to effect a continuing waiver of the
provision being waived and no such waiver in any instance shall constitute a
waiver in any other instance or for any other purpose or impair the right of the
party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision.  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

Section 15.  Amendments.  This Agreement may not be amended, nor shall any
waiver, change, modification, consent, or discharge be effected except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any waiver, change, modification, consent, or discharge is
sought.

Section 16.  Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative, or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question, invalid, inoperative, or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative, or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute, or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative, or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative, and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

Section 17.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one of such counterparts.

Section 18.  Section Headings.  The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

Section 19.  General Provisions.

(a)

Executive further agrees that his obligations under Sections 7, 8, and 9 of this
Agreement shall be binding upon him irrespective of the duration of his
employment by the Company, the reasons for any cessation of his employment by
the Company, or the amount of his compensation and shall survive the termination
of this Agreement (whether such





--------------------------------------------------------------------------------





termination is by the Company, by Executive, upon expiration of this Agreement
or otherwise).

(b)

Executive represents and warrants to the Company that he is not now under any
obligations to any person, firm, or corporation, and has no other interest that
is inconsistent or in conflict with this Agreement, or that would prevent, limit
or impair, in any way, the performance by him of any of the covenants or his
duties in his employment.

Section 20.  Gender.  Whenever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall include all genders.

Section 21.  Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the law of Washington.  Venue for any action
arising from or in connection with this Agreement shall be in Spokane County,
Washington.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Mines Management, Inc.




/s/ Glenn M Dobbs

By:






Name:

Glenn M. Dobbs

Title:

President and CEO







Executive:




/s/ James H Moore






James H. Moore












